Exhibit 10.11

CONSENT LETTER

March 18, 2020

SAExploration Holdings, Inc.

1160 Dairy Ashford, Suite 160

Houston, Texas 77079

Attn:  Michael Faust,

Chief Executive Officer and President

Dear Mr. Faust:

Reference is hereby made to that certain Third Amended and Restated Credit and
Security Agreement dated as of September 26, 2018, entered into among
SAExploration, Inc., a Delaware corporation (the “Borrower”), the Guarantors
party thereto, the Lenders party thereto and Cantor Fitzgerald Securities, as
administrative agent and collateral agent for the Lenders (as amended,
supplemented or otherwise modified, the “Agreement”).

Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to them in the Agreement.

By signing below, the Lenders party hereto hereby consent and agree that the
date “April 28, 2020” in Section 6.19(d) of the Agreement is hereby amended and
extended to “July 28, 2020” and that such date may also be further amended and
extended pursuant to an e-mail in which the Borrower and the Required Lenders
(or their respective advisors, including Paul, Weiss) affirmatively consent to
such proposed extension in such e-mail.

The effectiveness of this consent letter is subject to execution and delivery of
this consent letter by Required Lenders.

This consent letter is a Loan Document.  This consent letter may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute but one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
consent letter by telecopier or electronic mail shall be effective as delivery
of a manually executed counterpart of this consent letter.  This consent letter
shall be a contract made under and governed by the laws of the State of New York
without giving effect to its principles of conflicts of laws.

[Signature Pages Follow]

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned Lenders party hereto have caused this
consent letter to be executed and delivered as of the date first above written.

 

 

 

LENDERS:

 

 

 

 

 

WHITEBOX ASYMMETRIC PARTNERS, L.P.

 

 

 

 

 

 

By:

/s/ Mark Strefling

 

 

 

Name:  Mark Strefling

 

 

 

Title:  Partner & CEO

 

 

 

WHITEBOX MULTI-STRATEGY PARTNERS, L.P.

 

 

 

 

 

 

By:

Whitebox Advisors LLC its investment manager

 

 

 

 

 

 

By:

/s/ Mark Strefling

 

 

 

Name:  Mark Strefling

 

 

 

Title:  Partner & CEO

 

 

 

WHITEBOX CREDIT PARTNERS, L.P.

 

 

 

 

 

 

By:

/s/ Mark Strefling

 

 

 

Name:  Mark Strefling

 

 

 

Title:  Partner & CEO

 

 

 

LENDERS:

 

 

 

 

 

HIGHBRIDGE MSF INTERNATIONAL LTD.

 

 

(f/k/a 1992 MSF International Ltd.)

 

 

 

 

 

By:

Highbridge Capital Management, LLC as

Trading Manager and not in its individual

capacity

 

 

 

 

 

 

By:

/s/ Jonathan Segal

 

 

 

Name:  Jonathan Segal

 

 

 

Title:  Managing Director

 

 

 

HIGHBRIDGE TACTICAL CREDIT MASTER FUND, L.P.

 

 

(f/k/a 1992 Tactical Credit Master Fund, L.P.)

 

 

 

 

 

By:

Highbridge Capital Management, LLC as

Trading Manager and not in its individual

capacity

 

 

 

 

 

 

By:

/s/ Jonathan Segal

 

 

 

Name:  Jonathan Segal

 

 

 

Title: Managing Director

[Signature Page to Consent Letter]

--------------------------------------------------------------------------------

 

 

 

 

LENDERS:

 

 

 

 

 

BLUE MOUNTAIN CREDIT ALTERNATIVES

MASTER FUND L.P.

 

 

 

 

 

 

By:

/s/ David O’Mara

 

 

 

Name:  David O’Mara

 

 

 

Title:  Deputy General Counsel

 

 

 

BLUEMOUNTAIN KICKING HORSE FUND

L.P.

 

 

 

 

 

 

By:

/s/ David O’Mara

 

 

 

Name:  David O’Mara

 

 

 

Title:  Deputy General Counsel

 

 

 

BLUEMOUNTAIN MONTENVERS MASTER

FUND SCA SICAV-SIF

 

 

 

 

 

 

By:

/s/ David O’Mara

 

 

 

Name:  David O’Mara

 

 

 

Title:  Deputy General Counsel

 

 

 

BLUEMOUNTAIN SUMMIT TRADING L.P.

 

 

 

 

 

 

By:

/s/ David O’Mara

 

 

 

Name:  David O’Mara

 

 

 

Title:  Deputy General Counsel

 

 

 

LENDER:

 

 

 

 

 

 

By:

/s/ John Pecora

 

 

 

John Pecora

 

[Signature Page to Consent Letter]